DETAILED ACTION
	This Office action is in response to the amendment to the claims filed 1 October 2021.  Claims 2-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Information Disclosure Statement
Applicant submitted, on 3 June 2021, 4 June 2021, 13 October 2021, 12 January 2022, 31 March 2022, 9 June 2022, 27 July 2022, and 4 October 2022 Information Disclosure Statements containing 156 pages. 
It is impractical for the examiner to review the references thoroughly with the number of references cited in the case.  By initialing each of the cited references on the accompanying forms, the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review is made of the cited references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Alyshev et al. (US Publication 2011/0050687 A1, hereinafter Alyshev).

	Regarding claim 2, Alyshev discloses a method, comprising: 
at a computer system that is in communication with a display device and an input device (Alyshev discloses implementing the invention of a rendering system of a computer or other data processing system, at ¶ [0013]):
displaying, via the display device, a user interface that includes a plurality of user interface elements displayed on a plane including a first control that is displayed with a first appearance, the first appearance including a respective element of the first control being displayed in the plane (Alyshev discloses systems and methods for applying pseudo-stereoscopic 3D [“PS3D”] visual effects to graphical user interface objects.  See [0014] and [0169]-[0170].  The PS3D effects include perception by a viewer that the objects are displaced in the z-direction, perpendicular to the x/y plane of the display screen, at [0001].  Such objects have an “original” appearance that may be modified to present the desired effect.  See [0014]);
while displaying the user interface that includes the first control with the first appearance, detecting, via the input device, a first input indicating that focus has been directed to the first control (user interface events generated by user interaction through an external device may be used to apply PS3D effects to display items.  Such events include “focus-in”, “focus-out”, or mouse events such as clicks and mouseovers.  See [0163]-[0164]);
in response to detecting the first input, displaying the first control with a second appearance, the second appearance including the respective element of the first control being displayed out of the plane (user selection of an item may cause the a PS3D effect of the object being displaced relative to the z-axis, at [0019]);
while displaying the user interface that includes the first control with the second appearance, detecting, via the input device, a second input that corresponds to an interaction with the first control; and in response to detecting the second input, changing an appearance of the first control by moving the respective element of the first control toward the plane (PS3D effects may be dynamic/animated in nature.  Selection of a display item “may cause it to move progressively forward in the z-direction and then move back to the display pane”, at [0022].  Selected items are “brought forward” in relative z-displacement, at [0019].  It follows that a successive input serving to deselect a selected item would result in a visual effect representing movement back to the original display plane.  See further [0025], which discloses that PS3D effects may be specified and applied at any appropriate points in the process of generating display output).

	Regarding claim 3, Alyshev discloses wherein changing the appearance of the first control by moving the respective element of the first control toward the plane includes moving the respective element of the first control toward the plane such that the respective element is moved from a position above the plane to a position in the plane (Alyshev at [0019] discloses a movement effect illustrating that a display item may “move back to the display pane” after moving forward in the z-direction).

	Regarding claim 4, Alyshev discloses wherein changing the appearance of the first control by moving the respective element of the first control toward the plane includes moving the respective element of the first control across the plane such that the respective element is moved from a position above the plane to a position below the plane (items may be perceived to be “behind the display pane” in z-axis displacement, and are displayed at a reduced scale, at [0014]).

	Regarding claim 5, Alyshev discloses in response to detecting the second input, performing an operation associated with the first control (the manipulation of desktop icons is disclosed at [0166].  Such icons are known in the art to be selectable such that a related function is executed.  See also [0181], which discusses a state of desktop icons as being “highlighted when selected”, similar to notoriously well-known desktop icon manipulations). 

	Regarding claim 6, Alyshev discloses wherein performing the operation associated with the first control includes changing display of at least one of the plurality of the user interface elements other than the first control (multiple display items may simultaneously present related PS3D effects.  See [0082] and [0236].  It follows that a common desktop icon manipulation allowing for the selective highlighting of more than one icon would result in the display of a related PS3D effect for the newly highlighted icon while maintaining that of the previously selected icon).

	Regarding claim 7, Alyshev discloses wherein changing the appearance of the first control by moving the respective element of the first control toward the plane includes moving the respective element gradually in accordance with a plurality of values of an input parameter associated with the second input (a user may interactively control PS3D effects, through the manipulation of on-screen controls or physical controls, at [0201].  These controls allow the user to vary the z-axis displacement as they see fit).

	Regarding claim 8, Alyshev discloses in response to detecting the first input, appearance of at least one of the plurality of the user interface elements other than the first control remains unchanged (a PS3D effect is applied to a selected item, at [0022].  It follows that unselected items remain unchanged.

	Regarding claim 9, Alyshev discloses while displaying the user interface that includes a second control among the plurality of the user interface elements with the first appearance, detecting, via the input device, a third input indicating that the focus has been directed to the second control; in response to detecting the third input, displaying the second control with the second appearance (PS3D effects are applied to selected [“focused”] items, at [0019]-[0022].  It follows that an item selected at any time may prompt a PS3D effect). 

	Claims 10 and 11 recite limitations analogous in scope to those of independent claim 2.  As a result, claims 10 and 11 are rejected under similar rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fujiwara (US Publication 2003/0201914) discloses providing graphical emphasis of selected items.  Song (US Publication 2007/0003134) discloses stereoscopic image displays.  Louch (US Publication 2008/0307361) discloses the selection emphasis of icons that appear to “rise” from a desktop plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROSWELL whose telephone number is (571)272-4055. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROSWELL/Primary Examiner, Art Unit 2145